MEMORANDUM OPINION BY ORDER
On consideration of:
a) the Oklahoma Bar Association’s [OBA’s] Second Amended Complaint,
b) the respondent’s Resignation Pending Disciplinary Proceedings, and
c) the OBA’s Application for Order Approving Resignation Pending Disciplinary Proceedings of Respondent.
THE COURT FINDS AND HOLDS:
1. that respondent tendered her resignation as an active Oklahoma legal practitioner:
(a) after a formal complaint had been filed in this court by the OBA and while evidentiary proceedings stood pending before a panel of the Professional Responsibility Tribunal charging respondent with five counts of misconduct:
Count 1 — neglecting a client’s legal affairs; refusing to communicate with a client about the status of legal matters entrusted to her; failing promptly upon request to pay a client money belonging to him; deducting expenses without authorization from a client’s money and tendering a check from respondent’s trust fund account containing insufficient funds in violation of DR 6-101(A)(3), DR 9-102(B)(4), Code of Professional Responsibility, 5 O.S.1981, Ch. 1, App. 3; Rule 1.15(a) and (b), Oklahoma Rules of Professional Conduct, 5 O.S. Supp.1988, Ch. 1, App. 3-A; Rule 1.4, Rules Governing Disciplinary Proceedings, 5 O.S.1981, Ch. 1, App. 1-A;
Count 2 — failing to answer or respond to notification of a grievance in violation of Rule 5.2, Rules Governing Disciplinary Proceedings, 5 O.S.1981, Ch. 1, App. 1-A;
Count 3 — failing to perform legal services for which she had been retained; allowing a default judgment to be rendered against her client; failing to take any steps to set aside the judgment after promising to do so; misrepresenting the status of the proceedings in the trial court in violation of DR 1-102(A)(4), DR 6-101(A)(3), DR 7 — 101(A)(1)—(3), Code of Professional Responsibility, 5 O.S.1981, Ch. 1, App. 3; Rule 8.4(c), Oklahoma Rules of Professional Conduct, 5 O.S. Supp.1988, Ch. 1, App. 3-A;
Count 4- — failing to answer or respond to notification of a grievance in violation of Rule 5.2, Rules Governing Disciplinary Proceedings, 5 O.S.1981, Ch. 1, App. 1-A;
Count 5 — neglecting a legal matter entrusted to her and failing to answer or respond to notification of a grievance in connection with her failure to perform legal services for which she had been retained in violation of DR 6-101(A)(3), Code of Professional Responsibility, 5 O.S.1981, Ch. 1, App. 3; Rule 5.2, Rules Governing Disciplinary Proceedings, 5 O.S.1981, Ch. 1, App. 1-A;

and

(b) while a formal investigation of a grievance against her was pending in the office of the OBA’s general counsel alleging the respondent failed to represent a client in a divorce case for which she had been retained (DC 89-197);
*522. that respondent submitted an affidavit (a) voluntarily resigning as an active Oklahoma legal practitioner, (b) attesting that she was not subject to coercion or duress and (c) was aware of her ineligibility for reinstatement quest within five years of the date her resignation would be approved by this court;
3. that respondent’s name, Judith' J. Welch, is as it appears upon the official roster maintained by the Oklahoma Bar Association, and her address is 1444 E. McClernon, Springfield, Missouri 65803;
4. that respondent’s Resignation Pending Disciplinary Proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.1981, Ch. 1, App. 1-A;
5. that respondent’s resignation, tendered to this court during the pendency of a disciplinary complaint against her, is approved and her name withdrawn from the roll of active Oklahoma legal practitioners.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE.
All Justices concur.